UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

CALVIN HARRIS,

                                       Plaintiff,
                                                                No. 3:17-CV-932
               -V-

TIOGA COUNTY; TIOGA COUNTY DISTRICT
ATTORNEY'S OFFICE; GERALD KEENE,
Former Tioga County District Attorney;
UNIDENTIFIED JANE/JOHN DOE #1-10, Tioga
County Employees; STEVEN ANDERSEN, New
York State Police Investigator; SUSAN MULVEY,
New York State Police Investigator; UNIDENTIFIED
LESTER, New York State Police Investigator;
UNIDENTIFIED JANE1/JOHN DOE #11-20, New
York State Police Employees; and BARBARA
THAYER,

                         Defendants.
--------------------------------

APPEARANCES:                                                    OF COUNSEL:

BARKET, EPSTEIN & KEARON ALDEA                                  BRUCE A. BARKET, ESQ.
   & LOTURCO, LLP                                               DONNA ALDEA, ESQ.
Attorneys for Plaintiff                                         ALEXANDER ROBERT KLEIN, ESQ.
666 Old Country Road
Suite 700
Garden City, NY 11530

GOLDBERG SEGALLA                                                PATRICK B. NAYLON, ESQ.
Attorneys for Tioga County Defendants
2 State Street, Suite 1200
Rochester, NY 14614

5786 Widewaters Parkway                                         SHANNON T. O'CONNOR, ESQ.
Syracuse, NY 13214




          1
           The docket reflects "Jand Doe." It is presumed this is merely a typo and the Clerk is directed to
  amend the docket to reflect "Jane Doe."
HON. LETITIA JAMES                                           ADRIENNE J. KERWIN, ESQ.
Attorney General for the State of New York                   COLLEEN D. GALLIGAN, ESQ
Attorney for State Defendants                                Ass't Attorneys General
The Capitol
Albany, NY 12224

BUTLER & BUTLER, P.C.                                        DAVID E. BUTLER, ESQ.
Attorneys for Defendant Thayer
231-241 Main Street
Vestal, NY 13850


DAVID N. HURD
United States District Judge

                              MEMORANDUM-DECISION and ORDER

I. INTRODUCTION

          Calvin Harris ("plaintiff" or "Harris) filed this civil rights action seeking compensatory

and punitive damages for injuries he sustained over the course of a fifteen year period,

beginning on September 11, 2001 when his estranged wife went missing.

          Plaintiff's operative complaint asserts claims against Tioga County; Tioga County

District Attorney's Office; Gerald Keene, Former Tioga County District Attorney (collectively

the "Tioga County defendants"); Unidentified Jane/John Doe #1-10, Tioga County

Employees; as well as Steven Andersen, New York State Police Investigator; Susan Mulvey,

New York State Police Investigator; Unidentified Lester, New York State Police Investigator

(collectively the "State defendants"); Unidentified Jane/John Doe #11-20, New York State

Police Employees; and Barbara Thayer, alleging federal and state law violations of his civil

rights.

          Harris asserts 42 U.S.C. § 1983 claims for malicious prosecution, fabrication of

evidence, failure to investigate, suppression of favorable evidence, conspiracy, supervisory


                                                   -2-
liability, and due process and stigma-plus defamation against the individual defendants, as

well as a claim pursuant to Monell v. Department of Social Services of City of New York, 436

U.S. 658 (1978) against Tioga County. Plaintiff also asserts state law claims for malicious

prosecution and intentional/negligent infliction of emotional distress.

       The Tioga County defendants moved for a more definite statement under Federal

Rule of Civil Procedure ("Rule") 12(e). Plaintiff opposed the motion and the Tioga County

defendants replied. The motion was fully briefed and taken on the basis of the written

submissions.

II. BACKGROUND2

       A. Disappearance and investigation

       In September 2001, plaintiff and his wife Michele Harris ("Michele") were nearing

resolution of divorce proceedings. Compl. ¶ 27. Though separated, the two continued to

share the family home to care for their four children. Id. ¶¶ 26–27. On September 11, 2001,

Michele did not return home; her car was found parked on the street at the end of the long

driveway that led to the family's home. Id. ¶ 28. She was never seen again. Id.

       Police searched the family home as well as the extensive wooded property

surrounding the home. Id. ¶ 29. A week later, police discovered droplets of blood on a door,

several small bloodstains on a rug, and trace amounts in the garage, together constituting

less than ten drops. Id. ¶¶ 5, 31. Over the next five years, police conducted numerous

searches and interviews but found no evidence that implicated Harris in his wife's

disappearance. Id. ¶¶ 7–8.



         2
             This brief factual background is based upon allegations contained in the Complaint.

                                                     -3-
       B. First trial

       Despite a lack of evidence, in 2005, defendant District Attorney Gerald Keene made

the decision to indict Harris. Id. ¶ 8. Defendants thereafter fabricated and falsified evidence,

falsely arrested, and maliciously prosecuted him. Id. ¶ 9. To accomplish this, District

Attorney Keene conspired with defendant law enforcement officers as well as defendant

Barbara Thayer, who had worked for the Harris family cleaning their home and caring for

their children. Id. ¶¶ 34–35. Defendants also failed to investigate other individuals, including

Michele's boyfriend at the time. Id. ¶¶ 68–74.

       The case, strung together with fabricated evidence and false testimony and full of

misconduct, was presented to a grand jury. Id. ¶¶ 75–78. The first indictment was dismissed

by a court based upon the prosecutor's conduct of intentionally presenting inadmissible

evidence to the grand jury. Id. ¶ 78. The District Attorney re-presented the case to a

different grand jury and the case proceeded to trial in May 2007. Id. ¶ 79.

       After a lengthy trial, Harris was found guilty of one count of murder in the second

degree. Id. Prior to sentencing, plaintiff's counsel filed a motion to set aside the verdict

based upon new eyewitness evidence. Id. ¶ 80. On November 2, 2007, the Court vacated

the conviction based upon the newly discovered evidence. Id. ¶ 82. Upon appeal, the

appellate court affirmed the vacatur. Id. ¶ 83.

       C. Second trial

       The case was tried for a second time and Harris was found guilty of murder in the

second degree. Id. ¶ 84. Plaintiff's motion to set aside the verdict was denied and he was

sentenced to a term of incarceration of twenty five years to life. Id. He appealed the

conviction and on July 28, 2011, an appellate court affirmed the jury's verdict. Id. ¶ 85.

                                               -4-
Harris sought leave to the New York Court of Appeals which granted leave and on October

18, 2012, his conviction was reversed. Id. ¶ 86.

       At the time of this decision, Harris had already served over three and a half years of

his prison term (three weeks upon being indicted in 2005, six months in 2007 after the first

conviction, and then from July/August of 2009 to October of 2012 after the second

conviction). Id. ¶ 87.

       D. Third trial

       The case was tried for a third time. Id. ¶ 88. This trial resulted in a mistrial on May 15,

2015. Id.

       E. Fourth trial

       The case was retried for a fourth time. At the conclusion of the fourth trial, on May 24,

2016, Harris was acquitted of the one count of murder in the second degree. Id. ¶ 89.

III. LEGAL STANDARD

       Federal Rule of Civil Procedure 12(e) states in part that

       [a] party may move for a more definite statement of a pleading to which a
       responsive pleading is allowed but which is so vague or ambiguous that the
       party cannot reasonably prepare a response. The motion must be made before
       filing a responsive pleading and must point out the defects complained of and
       the details desired.

       "Whether to grant a motion for a more definite statement is in the discretion of the

court." Kuklachev v. Gelfman, 600 F. Supp. 2d 437, 456 (E.D.N.Y. 2009). "Motions pursuant

to Rule 12(e) are disfavored and should not be granted unless the complaint is so

excessively vague and ambiguous as to be unintelligible and as to prejudice the defendant

seriously in attempting to answer it." Greater N.Y. Auto. Dealers Ass'n v. Envtl. Sys. Testing,

Inc., 211 F.R.D. 71, 76 (E.D.N.Y. 2002) (internal quotations omitted). "The rule is designed

                                               -5-
to remedy unintelligible pleadings, not to correct for lack of detail." Kuklachev, 600 F. Supp.

2d at 456 (internal quotations omitted); see also Crawley v. City of Syracuse, No.

5:17-CV-1389, 2018 WL 3716782, at *4 (N.D.N.Y. Aug. 3, 2018) ("A motion for a more

definite statement under Fed. R. Civ. P. 12(e) is intended to address unintelligibility, rather

than a lack of detail."). "The preferred course is to encourage the use of discovery

procedures to apprise the parties of the factual basis of the claims made in the pleadings."

Holmes v. Fischer, 764 F. Supp. 2d 523, 532 (W .D.N.Y. 2011) (internal quotations omitted).

       Rule 12(e) motions are "generally disfavored by the courts because of their dilatory

effect," given that they often add little that discovery could not provide, while creating delay.

Fraije v. Clinton, No. 8:10–CV–514, 2010 W L 5464802, at *2 (N.D.N.Y. Dec. 29, 2010)

(Treece, M.J.). Such a motion "is not a vehicle to advance objections, which cannot support

a Rule 12(b)(6) motion, in order to defer a defendant's time to answer and delay the progress

of the action." Id. at *1 (internal quotations omitted).

IV. DISCUSSION

       The moving defendants contend that the Complaint "does not provide enough detail

and contains far too many vague, conclusory, all encompassing allegations for the Defendant

to respond appropriately and raise the pertinent affirmative defenses." Defs.' Mem. of Law in

Supp., ECF No. 14–4, 2. They also complain that "the larger part of the Complaint consists

of vague and conclusory allegations unencumbered by supporting facts." Id.

       On August 22, 2017 Harris filed a highly detailed complaint explaining the background

(and more) over the course of 141 paragraphs and more than twenty five pages. The

Complaint's statement of facts alone is ten pages long and divided into headings and

subheadings that organize the lengthy case history as well as delineate the facts relevant to

                                                -6-
specific claims and specific defendants. The Complaint lays out the parties, facts, and legal

claims against the defendants. Specifically, the Tioga County defendants are on notice as to

the facts giving rise to plaintiff's claims and have been provided sufficient information on

which to submit an answer. Harris's Complaint is not excessively vague nor ambiguous as to

be unintelligible.

       Moreover, the Tioga County defendants request information that is already in the

Complaint. They request plaintiff "[i]Identify specifically the individuals with whom Gerald

Keene conspired with" and "[i]dentify with specificity the fabricated evidence Plaintiff alleges

Gerald Keene introduced." Defs.' Mem. of Law in Supp., 5, ¶¶ 1, 3. The Complaint

specifically states that "Defendant Investigators and Defendant District Attorney" acted

together and along with defendant Thayer. Compl. ¶¶ 36–45. Harris also includes a myriad

of allegations regarding the allegedly fabricated evidence, including alleging that photographs

of "red" drops of blood at the scene were "altered," color enhanced, and impermissibly

admitted into evidence. Id. ¶¶ 52–55.

       Finally, the Tioga County defendants' request for the "fabricated evidence Plaintiff

alleges anyone else introduced, including the identity of such person" and similar demands

do not fit the purpose of Rule 12(e). See Kuklachev, 600 F. Supp. 2d at 456. These are

discovery requests that may be appropriate for an interrogatory or a deposition. Defs.' Mem.

of Law in Supp., 5, ¶ 4. Nor have these defendants explained why they cannot seek this and

other requested information in discovery. See Holmes, 764 F. Supp. 2d at 532; Fraije, 2010

WL 5464802, at *4.

       Accordingly, the Tioga County defendants' motion for a more definite statement will be

denied.

                                               -7-
V. CONCLUSION

      Plaintiff's lengthy and detailed Complaint can hardly be said to be the sort of

unintelligible pleading as to prejudice the Tioga County defendants in attempting to answer it.

To the contrary, the State defendants as well as defendant Thayer have already answered

the Complaint. For the above reasons, the Tioga County defendants' motion for a more

definite statement will be denied and they are directed to answer the Complaint.

      Therefore, it is

      ORDERED that

      1. Defendants Tioga County, Tioga County District Attorney's Office, and Gerald

Keene's motion for a more definite statement is DENIED; and

      2. Defendants Tioga County, Tioga County District Attorney's Office, and Gerald

Keene are directed to answer the Complaint or otherwise move in accordance with the

Federal Rules of Civil Procedure within twenty (20) days of the date of this Memorandum-

Decision and Order.

      IT IS SO ORDERED.




Dated: August 19, 2019
       Utica, New York.




                                             -8-
